EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this amended Quarterly Report of First Quantum Ventures, Inc. (the "Company") on Form 10-Q/A for the quarter ending September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Periodic Report"), I, Andrew Godfrey, President and ChiefFinancial Officer of the Company, certify, pursuant to 18.U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1.
